        Case 1:20-mj-00106-RMM Document 1-1 Filed 06/05/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
        v.                                        MISC. NO.
 MAXINE WILLIAMS,                                 FILED UNDER SEAL
        Defendant.


                           AFFIDAVIT IN SUPPORT OF
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Stephen Cohen, being duly sworn, hereby depose and state as follows:

I.     IDENTITY OF THE AFFIANT

       1.      I have been a Postal Inspector with the United States Postal Inspection Service

(“USPIS”) since 2016. I am currently assigned to the Columbia, Maryland office of the

Washington Division Fraud Team. I am responsible for investigating various fraud-related

offenses, including offenses involving mail fraud, wire fraud, bank fraud, work-at-home schemes,

charity fraud, credit card fraud, investment fraud, fraud involving elderly victims, lottery fraud,

and telemarketing fraud. I am a federal law enforcement officer within the meaning of Federal

Rule of Criminal Procedure 41(a). I am therefore authorized to make applications for search and

seizure warrants and to serve arrest warrants.

       2.      I am assigned to this investigation and my involvement has included, among other

activities, interviewing witnesses and reviewing financial records.

       3.      The facts and information contained in this affidavit are based on my personal

knowledge of the investigation and the observations and reports of other government employees.

This affidavit is not intended to include each and every fact and matter observed by me or known
         Case 1:20-mj-00106-RMM Document 1-1 Filed 06/05/20 Page 2 of 6




to the government relating to the subject matter of this investigation. Instead, this affidavit contains

only those facts which are necessary to establish that probable cause exists.

II.     REASON FOR THE AFFIDAVIT

        4.      This affidavit is made in support of a criminal complaint charging MAXINE

WILLIAMS (“WILLIAMS”) with interstate transportation of stolen property, in violation of

18 U.S.C. § 2314. This affidavit is also submitted in support of an arrest warrant.

        5.      From approximately 2015 through March 2018, WILLIAMS was employed by a

non-profit organization located in the District of Columbia (“the Victim Organization”).

WILLIAMS intercepted checks that were received by the Victim Organization and caused those

checks to be deposited into her own bank account. WILLIAMS also intercepted checks that the

Victim Organization issued to vendors, service providers, and/or other individuals and caused

them to be deposited into her own bank account. The overwhelming majority of deposits took

place at ATM machines in Maryland.

III.    PROBABLE CAUSE

        6.      The Victim Organization is a non-profit organization located in Northwest,

Washington, D.C. It is funded through contributions and donations from around the country.

Approximately 98 percent of donor checks are sent directly to the Victim Organization’s post

office box that is maintained at the Brentwood Post Office in Northeast Washington, D.C. Those

checks are retrieved by a courier from SunTrust Bank, which then processes the checks directly.

Employees from the Victim Organization are not involved with those checks being deposited.

However, a small percentage of donation checks are mailed by donors directly to the Victim

Organization’s actual office in Northwest Washington and processed directly by the

Victim Organization’s employees.

                                                   2
        Case 1:20-mj-00106-RMM Document 1-1 Filed 06/05/20 Page 3 of 6




       7.      The Victim Organization issues checks to vendors and service providers for

payment. The Victim Organization also issues checks to individuals for reimbursement.

       8.      From approximately February 2015 through March 2018, WILLIAMS was

employed by the Victim Organization, first as a temporary assistant and then as a full-time

administrative assistant. Her job responsibilities included performing clerical tasks, such as

opening mail that was delivered to the office, processing donation checks that were mailed to the

office, and preparing and mailing checks from the Victim Organization to vendors, service

providers, and individuals.

       9.      In or about October 2017, the Victim Organization learned that some donation

checks mailed to its office in Northwest Washington, D.C., had not been deposited into its bank

account. Around this same time, certain donors contacted the Victim Organization and asked why

they had not received confirmation of their donations as they had in the past.

       10.     In or about January 2018, the president of the Victim Organization met with the

Metropolitan Police Department and reported the theft of four checks.

       11.     Through an internal investigation spearheaded by a law firm hired by the Victim

Organization, the organization learned that six donation checks totaling approximately $18,000

had been stolen from the Victim Organization. As part of the investigation, the government

obtained Bank of America records relating to WILLIAMS. The Bank of America records revealed

that all six checks were deposited into a Bank of America account belonging to WILLIAMS. Each

deposit was made at a Bank of America ATM in Maryland.

       12.     On March 14, 2018, the President of the Victim Organization, an attorney from a

law firm hired by the Victim Organization, and the law firm’s investigator interviewed

WILLIAMS. WILLIAMS admitted to depositing about four donor checks into her Bank of

                                                3
        Case 1:20-mj-00106-RMM Document 1-1 Filed 06/05/20 Page 4 of 6




America account. She said two other people were involved in the scheme, including a former

Victim Organization employee, and that the conduct at issue did not originate with WILLIAMS.

She said after the checks were deposited into her account, the funds were withdrawn by someone

else using WILLIAMS’ ATM card. WILLIAMS said that she did not share the money, it was poor

judgment on her part to help someone else, and she was stupid not to ask what was going on. At

the conclusion of the interview, the Victim Organization terminated WILLIAMS.

       13.     A review of Bank of America records revealed that from approximately February

2016 through December 2017, approximately 123 checks payable to the Victim Organization in

amounts totaling approximately $110,830 were deposited into WILLIAMS’ Bank of America

account. This included the six checks mentioned above totaling $18,000 that the Victim

Organization identified for law enforcement. The endorsement section on those six checks and

almost all of the remaining 117 checks simply contained the word “Deposit.” Some checks

contained a signature that appeared to begin with a capital “M,” but which was otherwise illegible.

Almost all of the checks were deposited into WILLIAMS’ Bank of America account through ATM

transactions in Maryland.

       14.     One of the 123 checks deposited into WILLIAMS’ account was a $5,000 check

dated November 20, 2017, that Donor A caused to be mailed to Population Connection’s

Washington, D.C. office. The check was deposited into WILLIAMS’ Bank of America account at

an ATM in Maryland on or about December 15, 2017. Donor A intended that the money be used

as a donation by the Victim Organization. The back of the check contained the word “Deposit”

under the endorsement section. In May 2019, I interviewed Donor A, who told me that he did not

know WILLIAMS and wanted his check to be used as a donation by the Victim Organization.



                                                4
        Case 1:20-mj-00106-RMM Document 1-1 Filed 06/05/20 Page 5 of 6




       15.     The same day that I spoke with Donor A, I also interviewed five additional

individuals who caused donation checks to be sent to the Victim Organization. Specifically, in

May 2017, Donor B donated $1,000. That check was deposited into WILLIAMS’ Bank of America

account on or about June 1, 2017 via Mobile deposit. In June 2017, Donor C donated $2,000. That

check was deposited into WILLIAMS’ Bank of America account on or about June 30, 2017 at an

ATM in Maryland. In September 2017, Donor D, Donor E, and Donor F donated $2,500, $200,

and $4,000 respectively. The $2,500 check was deposited into WILLIAMS’ Bank of America

account on or about September 22, 2017 at an ATM in Maryland. The $200 and $4,000 checks

were deposited into WILLIAMS’ Bank of America account on or about October 6, 2017 at an

ATM in Maryland. Like Donor A, none of those individuals had ever heard of WILLIAMS.

       16.     A review of the Bank of America records also revealed that between approximately

November 2015 and May 2016, 21 checks from the Victim Organization that were payable to

individuals and/or a vendor in amounts totaling approximately $11,702 were deposited into

WILLIAMS’ Bank of America account. Some of those checks appeared to contain fraudulent

endorsements in the name of the person to whom the check was issued followed by another

signature. For example, a Victim Organization check in the amount of $409.00 that was dated

November 19, 2015, was issued to “Person G” of “Denver, CO.” In the endorsement section on

the back of the check, a signature of “Person G’s” name appears. Underneath that signature, a

cursive signature that appears to be in the name of “Maxine Williams” is present. The check was

deposited at an ATM in Maryland on November 25, 2015. Other checks have endorsement sections

where the payee’s name is written in cursive followed by a signature that appears to be a capital

“M” followed by illegible letters.



                                               5
        Case 1:20-mj-00106-RMM Document 1-1 Filed 06/05/20 Page 6 of 6




IV.    CONCLUSION

       17.     Based upon the facts and circumstances contained in this affidavit, your affiant

believes there is probable cause to issue an arrest warrant for MAXINE WILLIAMS for violating

18 U.S.C. § 2314 (Interstate Transportation of Stolen Property).




                                                    Stephen Cohen
                                                    Postal Inspector
                                                    U.S. Postal Inspection Service

       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 on June 5, 2020.

       _________________________________________
       ROBIN M. MERIWEATHER
       UNITED STATES MAGISTRATE JUDGE




                                                6
